IN THE SUPREME COURT OF PENNSYLVANIA
                               EASTERN DISTRICT


JAMES BROOKS (DECEDENT) AND           : No. 404 EAL 2014
LINDA BROOKS (CLAIMANT)               :
                                      :
                                      : Petition for Allowance of Appeal from the
            v.                        : Order of the Commonwealth Court
                                      :
                                      :
WORKERS' COMPENSATION APPEAL          :
BOARD (WEST GOSHEN TOWNSHIP)          :
                                      :
                                      :
PETITION OF: LINDA BROOKS             :


                                   ORDER


PER CURIAM

      AND NOW, this 11th day of December, 2014, the Petition for Allowance of

Appeal is DENIED.